                 IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                              1:19 CV 179

OCIE MAYFIELD,                            )
                                          )
              Plaintiff,                  )
                                          )                       ORDER
v.                                        )
                                          )
INGLES,                                   )
                                          )
           Defendant.                     )
___________________________               )

       This matter is before the Court on Plaintiff’s Application to Proceed in District

Court Without Prepaying Fees or Costs (Doc. 2).

       In the course of considering the instant Application, the Court has also reviewed

Plaintiff’s Complaint (Doc. 1), which references a “Notice of Right to Sue” letter that

Plaintiff reports receiving from the Equal Employment Opportunity Commission on May

14th, 2019. Id. at 3, ¶4. However, a copy of the letter is not attached to his Complaint. Id.

       IT IS THEREFORE ORDERED THAT:

       1. Plaintiff is DIRECTED to file with the Clerk of Court a copy of the “Notice of

          Right to Sue” letter referenced in his Complaint on or before June 28, 2019.

       2. The Court DEFERS ruling on Plaintiff’s Application (Doc. 2) pending receipt

          of the “Notice of Right to Sue” letter.

                                               Signed: June 14, 2019
